Order entered September 6, 2013




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-13-00995-CR

                           COURTNEY EARLENE SHANNON, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law No. 1
                                      Grayson County, Texas
                                Trial Court Cause No. 2011-1-1161

                                            ORDER
        The Court REINSTATES the appeal.
        On August 12, 2013, we ordered the trial court to make findings regarding whether
appellant was entitled to court-appointed counsel and, if so, to appoint counsel to represent
appellant. We have received the trial court’s order appointing Garland Caldwell to represent
appellant in the appeal. We DIRECT the Clerk to list Garland Caldwell as appellant’s attorney
of record.
        We have received the reporter’s record. Accordingly, appellant’s brief is due within
THIRTY DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                      /s/   DAVID EVANS
                                                            JUSTICE